Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 1 of 9 PageID# 2242




                            EXHIBIT B
                                                                                                         OMB Control No.: 2127-0004
     Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 2 of 9 PageID# 2243
Part 573 Safety Recall Report                                                           19V-679

      Manufacturer Name : Volkswagen Group of America, Inc.
        Submission Date : DEC 20, 2019
       NHTSA Recall No. : 19V-679
  Manufacturer Recall No. : 01D7


 Manufacturer Information :                                           Population :
 Manufacturer Name : Volkswagen Group of America, Inc.                  Number of potentially involved : 113
          Address : 3800 Hamlin Road                                  Estimated percentage with defect : 100 %
                    Auburn Hills MI 48326
    Company phone : 1-800-893-5298


Vehicle Information :

                Vehicle 1 : 2017-2017 Volkswagen PASSAT GP
             Vehicle Type :
               Body Style :
             Power Train : NR
  Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                            the vehicles as subject to internal use (“internal use vehicles”). Volkswagen has
                            discovered that documentation about possible modification(s) made to these vehicles
                            during their internal use period may be incomplete or could not be verified. The
                            recalled vehicles differ from non-recalled vehicles in that the actual build status of the
                            recalled population was not properly documented within each Volkswagen IT system.
                            PASSAT GP Count: 9

        Production Dates : JUL 15, 2016 - AUG 31, 2016
            VIN Range 1 : Begin : 1VWCM7A33HC000102 End : 1VWCM7A33HC008314                              ✔   Not sequential

                Vehicle 2 : 2018-2018 Volkswagen de Mexico TIGUAN LWB
             Vehicle Type :
               Body Style :
             Power Train : NR
  Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                            the vehicles as vehicles built before the start of series production (“pre-series
                            vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                            confirmation that they were built to Volkswagen’s series production standards and
                            applicable regulatory requirements, and that documentation about their build status
                            may be incomplete or could not be verified. The recalled vehicles differ from non-
                            recalled vehicles in that they may contain non-standard components and/or the
                            actual build status of the recalled population was not properly documented within
                            each Volkswagen IT system.
                            TIGUAN LWB Count: 3

        Production Dates : DEC 08, 2016 - DEC 09, 2016
                        The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 3 of 9 PageID# 2244
Part 573 Safety Recall Report                                                        19V-679                       Page 2




            VIN Range 1 : Begin : 3VVEB7AX5JM000029 End : 3VVFB7AX0JM000055                           ✔   Not sequential

               Vehicle 3 : 2008-2008 Volkswagen de Mexico JETTA SEDAN A4
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA SEDAN A4 Count: 2

       Production Dates : APR 27, 2007 - APR 27, 2007
           VIN Range 1 : Begin : 3VWTK49M78M600041 End : 3VWTK69M48M600042                            ✔   Not sequential

               Vehicle 4 : 2007-2009 Volkswagen de Mexico JETTA SEDAN
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA SEDAN Count: 15

       Production Dates : DEC 21, 2006 - NOV 25, 2008
           VIN Range 1 : Begin : 3VWDF81K17M081965 End : 3VWFJ71K09M085851                            ✔   Not sequential

               Vehicle 5 : 2015-2015 Volkswagen de Mexico JETTA GP
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and

                     The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 4 of 9 PageID# 2245
Part 573 Safety Recall Report                                                        19V-679                       Page 3




                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA GP Count: 1
       Production Dates : DEC 27, 2013 - DEC 27, 2013
           VIN Range 1 : Begin : 3VW3A7AJ0FM350001 End : 3VW3A7AJ0FM350001                                Not sequential

               Vehicle 6 : 2011-2013 Volkswagen de Mexico JETTA A6
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA A6 Count: 19

       Production Dates : NOV 19, 2009 - DEC 03, 2012
           VIN Range 1 : Begin : 3VWGX7AJ6BM000043 End : 3VWLL7AJ1DM240551                            ✔   Not sequential

               Vehicle 7 : 2013-2013 Volkswagen de Mexico JETTA HYBRID
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA HYBRID Count: 4

       Production Dates : NOV 07, 2011 - DEC 03, 2012
           VIN Range 1 : Begin : 3VW637AJ6DM000022 End : 3VW637AJ6DM237075                            ✔   Not sequential

               Vehicle 8 : 2008-2009 Volkswagen de Mexico JETTA SPORTWAGEN


                     The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 5 of 9 PageID# 2246
Part 573 Safety Recall Report                                                        19V-679                       Page 4




            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           JETTA SPORTWAGEN Count: 11

       Production Dates : FEB 08, 2007 - OCT 06, 2008
           VIN Range 1 : Begin : 3VWPM81K48M300017 End : 3VWTL71K49M300032                            ✔   Not sequential

               Vehicle 9 : 2015-2015 Volkswagen de Mexico GOLF SPORTWAGEN
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           GOLF SPORTWAGEN Count: 1

       Production Dates : OCT 23, 2014 - OCT 23, 2014
           VIN Range 1 : Begin : 3VWRA7AU6FM500116 End : 3VWRA7AU6FM500116                                Not sequential

             Vehicle 10 : 2013-2013 Volkswagen de Mexico GOLF A6 WAGON
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the

                     The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 6 of 9 PageID# 2247
Part 573 Safety Recall Report                                                        19V-679                       Page 5




                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           GOLF A6 WAGON Count: 1

       Production Dates : DEC 03, 2012 - DEC 03, 2012
           VIN Range 1 : Begin : 3VWML7AJXDM638944 End : 3VWML7AJXDM638944                                Not sequential

             Vehicle 11 : 2012-2013 Volkswagen de Mexico BEETLE
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           BEETLE Count: 12

       Production Dates : FEB 17, 2011 - DEC 03, 2012
           VIN Range 1 : Begin : 3VWV87AT6CM500114 End : 3VWRL7AT5DM640270                            ✔   Not sequential

             Vehicle 12 : 2008-2010 Volkswagen de Mexico NEW BEETLE
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           NEW BEETLE Count: 8

       Production Dates : AUG 30, 2007 - OCT 30, 2009
           VIN Range 1 : Begin : 3VWRW31C28M504796 End : 3VWPW3AG9AM007888                            ✔   Not sequential

             Vehicle 13 : 2012-2013 Volkswagen de Mexico BEETLE CONVERTIBLE
            Vehicle Type :
              Body Style :


                     The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 7 of 9 PageID# 2248
Part 573 Safety Recall Report                                                        19V-679                       Page 6




            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           BEETLE CONVERTIBLE Count: 10

       Production Dates : DEC 29, 2011 - DEC 03, 2012
           VIN Range 1 : Begin : 3VW767AT2CM800179 End : 3VW7S7AT8DM805044                            ✔   Not sequential

             Vehicle 14 : 2008-2010 Volkswagen de Mexico NEW BEETLE CONVERTIBLE
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.
                           NEW BEETLE CONVERTIBLE Count: 9

       Production Dates : SEP 05, 2007 - OCT 19, 2009
           VIN Range 1 : Begin : 3VWRF31YX8M404649 End : 3VWRW3AL5AM001690                            ✔   Not sequential

             Vehicle 15 : 2019-2019 Volkswagen de Mexico JETTA NF
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : Recalled vehicles are vehicles with special internal manufacturing codes identifying
                           the vehicles as vehicles built before the start of series production (“pre-series
                           vehicles”). Volkswagen has discovered that the pre-series vehicles were sold without
                           confirmation that they were built to Volkswagen’s series production standards and
                           applicable regulatory requirements, and that documentation about their build status
                           may be incomplete or could not be verified. The recalled vehicles differ from non-
                           recalled vehicles in that they may contain non-standard components and/or the
                           actual build status of the recalled population was not properly documented within
                           each Volkswagen IT system.


                     The information contained in this report was submitted pursuant to 49 CFR §573
      Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 8 of 9 PageID# 2249
Part 573 Safety Recall Report                                                           19V-679                       Page 7




                              JETTA NF Count: 8

         Production Dates : SEP 05, 2017 - OCT 20, 2017
             VIN Range 1 : Begin : 3VWGN7BU7KM000079 End : 3VWEN7BU0KM000142                             ✔   Not sequential



Description of Noncompliance :

              Description of the Volkswagen has discovered that (i) the pre-series vehicles were sold without
               Noncompliance : confirmation that they were built to Volkswagen’s series production standards
                                 and applicable regulatory requirements, and that documentation about their
                                 build status may be incomplete or could not be verified and (ii) documentation
                                 about possible modification(s) made to the internal use vehicles during their
                                 internal use period may be incomplete or could not be verified. The recalled
                                 vehicles differ from non-recalled vehicles in that they may contain non-
                                 standard components and/or the actual build status of the recalled population
                                 was not properly documented by Volkswagen. Volkswagen is not aware of any
                                 accidents or injuries as a result of this issue.
                      FMVSS 1 : NR
                      FMVSS 2 : NR
 Description of the Safety Risk : Due to the potential inclusion of non-standard components, missing
                                  documentation of the actual build status and unknown potential for
                                  modifications made during internal use, Volkswagen cannot specifically
                                  identify a safety risk. Volkswagen is not aware of any accidents or injuries as
                                  a result of this issue.
     Description of the Cause : The established processes to ensure that pre-series vehicles are not sold to
                                  consumers and/or that complete documentation of modification(s) made
                                  during internal vehicle use were not properly followed.

 Identification of Any Warning NONE
                that can Occur :




Supplier Identification :

  Component Manufacturer
     Name : Volkswagen
  Address : 3800 Hamlin Road
            Auburn Hills MICHIGAN 48326
  Country : United States




Chronology :


                        The information contained in this report was submitted pursuant to 49 CFR §573
     Case 1:19-cv-00331-LO-MSN Document 157-3 Filed 02/24/21 Page 9 of 9 PageID# 2250
Part 573 Safety Recall Report                                                          19V-679            Page 8




 Please see the Chronology submitted in conjunction with the recall submission as an attachment.




Description of Remedy :

   Description of Remedy Program : Volkswagen will offer to repurchase these vehicles. Volkswagen will not
                                   offer a reimbursement plan under this recall.
    How Remedy Component Differs The affected vehicles are being recalled for repurchase and there is no
        from Recalled Component : remedy component.
Identify How/When Recall Condition Volkswagen has taken additional steps to ensure that only vehicles
        was Corrected in Production : conforming to series configuration may be released for sale to consumers.


Recall Schedule :
     Description of Recall Schedule : Dealers/Owners: on or before November 22, 2019
                                      Owners notified under code 01D8 will receive new recall notices
                                      informing them that the assigned campaign code has changed from 01D8
                                      to 01D7. This mailing will take place in January 2020. An owner letter
                                      draft for the January 2020 mailing will be uploaded to the NHTSA portal
                                      for agency review.
  Planned Dealer Notification Date : NOV 22, 2019 - NOV 22, 2019
  Planned Owner Notification Date : NOV 22, 2019 - NOV 22, 2019


 * NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR §573
